internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------------------- ------------------------------- ------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-146617-09 date date legend taxpayer --------------------------------------------------- ------------------------------------------------------------ state statute act dear -------------- ---------- ----------------------------------------------------------------------------------------- ------------------------------------ ------------------------------------------------------ this is in reply to a letter dated date and subsequent correspondence from your authorized representatives requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment of certain disability benefits paid pursuant to statute and act taxpayer administers the payment of retirement and disability benefits for member police officers and firefighters employed by cities towns and counties in state benefits are also available to qualified survivors of deceased members sec_12 of statute as amended by act provides that a fund member who is receiving disability benefits based on a determination under this chapter that the fund member has a cla sec_1 or cla sec_2 impairment is entitled to receive a disability benefit plr-146617-09 for the remainder of the fund member’s life in the amount determined under the applicable sections of this chapter cla sec_1 and cla sec_2 impairments are the direct result of an injury or illness incurred in the line of duty and benefits are not based on age length of service or prior contributions section b and c of statute section g of statute as amended by act provides that benefits for a cla sec_1 impairment as determined under this section are payable for the remainder of the fund member’s life section h of statute as amended by act provides that benefits for a cla sec_2 impairment are payable for a period equal to the years_of_service of the member if the member’s total disability benefit is less than thirty of the monthly salary of a first class patrolman or firefighter in the year of the local board’s determination of impairment and the member has fewer than four years_of_service or for the remainder of the fund member’s life if the fund member’s benefit is a equal to or greater than thirty percent of a first class patrolman or firefighter in the year of the local board’s determination of impairment or b less than thirty percent of the monthly salary of a first class patrolman or firefighter in the year of the local board’s determination of impairment if the member has at least four years_of_service sec_23 of statute was added by act and provides a this section applies to a fund member who after date receives a benefit based on a determination that the member has a cla sec_1 or cla sec_2 impairment regardless of whether the determination was made before on or after date and before date has not had the member's disability benefit recalculated under section of this chapter b upon becoming fifty-two years of age a fund member receiving a cla sec_1 impairment benefit or cla sec_2 impairment benefit under section h of this chapter is entitled to receive a monthly supplemental benefit determined in step three of the following formula step one determine the greater of a the monthly retirement benefit payable to a fund member with twenty years_of_service or b the monthly retirement benefit payable to a fund member with the total years_of_service including both active_service and the period not to exceed twenty years during which the member received disability benefits and salary as of the year the fund member becomes fifty-two years of age that plr-146617-09 the fund member would have earned if the fund member had remained in active_service until becoming fifty-two years of age step two subtract from the amount determined under step one the amount of any monthly benefit determined under section of this chapter that the fund member is entitled to receive for the remainder of the fund member's life step three determine the greater of the following a the remainder determined under step two b zero c a monthly supplemental benefit determined under this section is payable for the remainder of the fund member's life sec_104 of the internal_revenue_code the code states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen's_compensation_act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness accordingly based on the representations made and authorities cited above we conclude as follows line-of-duty disability benefits paid under sec_12 and of statute as amended by act to a member who suffers a disability due to a job-related illness or injury and which are paid as lifetime disability benefits or as a continuation to a survivor will not be considered gross_income to the recipient under sec_104 of the code the monthly-supplemental benefit paid to a member under sec_23 of statute as added by act will be considered gross_income to the recipient no opinion is expressed or implied concerning the tax consequences under any other provision of the code or regulations other than those specifically stated above plr-146617-09 these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
